DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kourosh Salehi on September 7, 2022.
The application has been amended as follows: 
	1. In claim 1 line 7 delete “no spraying direction of the spraying directions being oriented to cross another spraying direction of the spraying directions” and insert --no spraying direction of each of the plurality of nozzles being oriented to cross each other--
	2. In claim 4 line 9 delete “no spraying direction of the spraying directions being oriented to cross another spraying direction of the spraying directions” and insert --no spraying direction of each of the plurality of nozzles being oriented to cross each other--
	3. In claim 15 line 8 delete “no spraying direction of the spraying directions being oriented to cross another spraying direction of the spraying directions” and insert --no spraying direction of each of the plurality of nozzles being oriented to cross each other--
	4. Claims 16-18 are cancelled
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “no spraying direction of each of the plurality of nozzles oriented to cross each other” and “none of the nozzles from the plurality of nozzles is oriented to spray the cleaning liquid in a respective spray direction toward the edge of the workpiece that is farther thereto” in combination with the rest of the claimed limitations set forth in claim 1;
neither anticipates nor renders obvious “no spraying direction of each of the plurality of nozzles being oriented to cross each other” and “none of the nozzles from the plurality of nozzles that is arranged along the single continuous line is oriented to spray the cleaning liquid in a respective spray direction toward the edge of the workpiece that is father thereto” in combination with the rest of the claimed limitations set forth in claim 4; and
neither anticipates nor renders obvious “no spraying direction of each of the plurality of nozzles being oriented to cross each other” and “none of the nozzles from the plurality of nozzles is oriented to spray the cleaning liquid in a respective spray direction toward the edge of the workpiece that is farther thereto” in combination with the rest of the claimed limitations set forth in claim 15.
Shinji discloses a rolling process in which a continuous strip is rolled by a rolling stand (4) and the strip is cleaned with a plurality of nozzles that are arranged at an entry and exit side of the rolling stand. The plurality of nozzles are formed in multiple lines across the width of the strip and the plurality of nozzles having a selected amount oriented toward a first side edge, an additional selected amount of the plurality to be oriented toward a second side edge opposite the first side edge, and a further selected amount of the nozzles that are offset from the central of the width of the workpiece and oriented to toward an edge of the workpiece father thereto.
The prior art, neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art such that the nozzles are oriented toward the edge they are positioned closest to would destroy the workability of Shinji since Shinji desires to have the nozzles centered about the central axis of the workpiece to cross one another. Claims 1-9, 11 and 14-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725